DETAILED ACTION

This communication is in response to Application No. 15/929,846 filed on 5/26/2020.  The amendment presented on 12/27/2021, which cancels claims 4 and 17, amends claims 1, 6, 12, and 16, and adds new claims 21-22, is hereby acknowledged.  Claims 1-3, 5-16, and 18-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,666,695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-16, and 18-22 are allowed. 
	
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Randall McCarthy on 2/17/2022.

Please amend claims 1, 12, and 16.

1.	(Currently amended) A method comprising:
identifying a group of authorized users each having an associated network accessible device;
assigning each of the authorized users an associated reputation score; and
generating a group chat displayed on each of the network accessible devices of the group of authorized users as a visually perceptible conversation arranged as a sequence of communications from each of the respective authorized users via the associated network accessible devices, each comment visually displayed on the respective network accessible devices in a manner determined by the associated reputation score of  an associated authorized user, wherein the method further comprises engaging a filter mechanism, by a selected authorized user having a selected network accessible device, so that each communication displayed on the selected network accessible device of the selected authorized user requires the associated authorized user in the group of authorized users who authored said each communication to have an associated reputation score that meets or exceeds a selected minimum threshold, the filter mechanism rejecting from display additional 

12. 	(Currently amended) A software application (app) downloadable from a non-transitory memory to a local memory of a network accessible device of an associated user for execution by a processor of the network accessible device, the software app comprising 
programming instructions configured to display on a display mechanism of the network accessible device a group chat comprising a sequence of time ordered communications from other authorized users as well as the associated user, each of the communications displayed on the display mechanism displayed with a unique visually perceptible indication responsive to a reputation score assigned to one of the other users reputation 

16. 	(Currently amended) A system comprising:
a remote server comprising a programmable processor circuit and associated programming instructions in a server memory, the remote server configured to establish a group chat session among a plurality of users of a corresponding plurality of network accessible devices so that a sequential conversation of comments from the respective 
a judgment circuit coupled to the remote server configured to generate a relevance score for each of the users based on previous comments supplied by the associated users in previous group chat sessions; 
the remote server forwarding display information to the respective network accessible devices to instruct the respective network accessible devices to display the associated comments from the respective users in a visually perceptible manner responsive to the relevance scores of the associated users; 
the remote server maintaining all of the comments from the respective users in the sequential conversation without subdividing the comments therefrom irrespective of the associated relevance scores so that the network accessible devices are enabled to apply different visual indicia to the comments in the displayed conversation to differentiate among the different relevance scores; and
the remote server further configured to, responsive to at least one input from a filter mechanism of the network accessible device of a selected user, selectively restrict communications from the selected user to only other users having an associated relevance score that meets or exceeds a first selected threshold and to restrict communications to the selected user only from other users having an associated relevance score that meets 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/           Primary Examiner, Art Unit 2454                                                                                                                                                                                             

February 18, 2022